DETAILED ACTION

Response to Amendment
The Amendment filed 5/23/2022 has been entered. Claims 1-4, 7-14 and 17-20 remain pending in the application. Claims 5-6 and 15-16 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, “a central point about which the base plate may rotate” is indefinite. It is unclear if the base plate must be rotatable about the central point, or is this an optional feature? The examiner suggests reciting “is rotatable” in place of “may rotate” if the Applicant intends to necessarily require rotation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann (US 3371393) in view of Chaconas (US 4690024).
This is the first interpretation of the Grassmann reference. 
Regarding claim 1, Grassmann teaches a circular saw comprising: 
a generally circular base plate (col. 1 lines 12-22) having a central point about which the base plate may rotate (center of the circle saw type, col. 1 lines 12-22), and having a peripheral edge about the circumference of the base plate (see Figure 2), the peripheral edge defining a plurality of alternating teeth and gullets (see Figures 1-2), and 
the plurality of teeth including a first group of teeth (2) including at least two parallel  grooves (8) on a top face extending from a front face to a back face (as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2), and a second group of teeth (3) including at least parallel two grooves (9) on a top face extending on from a front face to a back face (as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2) and a third group of teeth (4) including at least one groove (7’) on a top face (see Figure 1), where the grooves of the first group, the grooves of the second group, and the groove of the third group are all off set from one another such that a passing of the tips in operation of the circular saw does not result in the grooves of the first, second, and third groups overlapping with any grooves of any of the other groups (see Figure 1), and 
where operation of each the tips of the plurality teeth results in formation of generally symmetric chips from a workpiece (as best understood, in light of the specification (see Figures 9-10 of the application), it is the geometry of the symmetric grooves with in the set of the tips that make symmetric chips, therefore the symmetric grooves on the teeth also meets this limitation).

    PNG
    media_image1.png
    1098
    958
    media_image1.png
    Greyscale

Grassmann fails to teach the peripheral edge defining a plurality of alternating tip seats and gullets, where a radial depth of the gullets is less than a radial height of the tip seats, a plurality of tips each disposed at a respective tip seat, and the teeth groups art tip groups. 
Chaconas teaches a circular saw (see Figure 1) with peripheral edge defining a plurality of alternating tip seats (space between 36) and gullets (see Figure 1), where a radial depth of the gullets is less than a radial height of the tip seats (see Figure 1), a plurality of tips (38) each disposed at a respective tip seat (see Figure 1).
It would have obvious to one of ordinary skill in the art to modify the device of Grassmann to change the teeth and gullet arrangement of Grassmann into the carbide tips with seats and gullets arrangement, as taught by Chaconas, while keeping the cutting edge profile of the Grassmann, in order to increase the cutting speed of the blade (col. 1 lines 8-15 of Chaconas).
Regarding claim 3, modified Grassmann teaches the cutting face of the tips include a substantially planar portion (surface front of the teeth, see Figure 2 of Grassmann).

Regarding claim 11, Grassmann teaches a circular saw comprising: 
a generally circular base plate (col. 1 lines 12-22)  having a central point about which the base plate may rotate (center of the circle saw type, col. 1 lines 12-22), and having a peripheral edge about the circumference of the base plate (see Figure 2), the peripheral edge defining a plurality of alternating teeth and gullets (see Figures 1-2), and 
the plurality of teeth including a first group of teeth (2) including at least two parallel grooves (8) on a top face extending from a front face to a back face (as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2) and a second group of teeth (3) including at least two parallel grooves (9) on a top face extending from a front face to a back face (as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2) and a third group of teeth (4) including at least one groove (7’) on a top face (see Figure 1), where the grooves of the first group, the grooves of the second group, and the groove of the third group are all off set from one another such that a passing of the tips in operation of the circular saw does not result in the grooves of the first, second, and third groups overlapping with any grooves of any of the other groups (see Figure 1), and 
where operation of each the tips of the plurality teeth results in formation of generally symmetric chips from a workpiece (as best understood, in light of the specification (see Figures 9-10 of the application), it is the geometry of the symmetric grooves with in the set of the tips that make symmetric chips, therefore the symmetric grooves on the teeth also meets this limitation).
Grassmann fails to teach the peripheral edge defining a plurality of alternating tip seats and gullets, a plurality of tips each disposed at a respective tip seat, and the teeth groups art tip groups. 
Chaconas teaches a circular saw (see Figure 1) with peripheral edge defining a plurality of alternating tip seats (space between 36) and gullets (see Figure 1), a plurality of tips (38) each disposed at a respective tip seat (see Figure 1).
It would have obvious to one of ordinary skill in the art to modify the device of Grassmann to change the teeth and gullet arrangement of Grassmann into the carbide tips with seats and gullets arrangement, as taught by Chaconas, while keeping the cutting edge profile of the Grassmann, in order to increase the cutting speed of the blade (col. 1 lines 8-15 of Chaconas).
Regarding claim 13, modified Grassmann teaches the cutting face of the tips include a substantially planar portion (surface front of the teeth, see Figure 2 of Grassmann).

Claim 2, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann (US 3371393) in view of Chaconas (US 4690024) and in further view of Gothold (US 3576061).
Regarding claims 2 and 12, modified Grassmann teaches the tips of the first group and the second group include a front face (face of the teeth) having a cutting edge (between top face and the front face, see Figure 2 of Grassmann). 
Modified Grassmann fails to teach a cutting face, where the cutting edge and the cutting face extend from the top face less than half the height of the front face.
Gothold teaches a saw tip including a front face (combination of 19 and 20) having a cutting edge (edge between 19 and 20) teach a cutting face (20), where the cutting edge and the cutting face extend from the top face less than half the height of the front face (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Grassmann to change the front face the front face of each group of tips into a front face with a cutting face and cutting edge, as taught by Gothold. As one of ordinary skill in the art understand that the negative rake angle on the tip of Gothold (col. 2 lines 16-36) reduce the initial stress on each tip during the beginning of cutting, thus increase the life of the saw. 
Regarding claims 10 and 20, modified Grassmann teaches the tips of the first group, the second group and third group include a front face (face of the teeth) having a cutting edge (between top face and the front face, see Figure 2 of Grassmann). 
Modified Grassmann fails to teach a cutting face, where the cutting edge and the cutting face extend from the top face less than half the height of the front face, and where cutting face of the tips include a substantially planar portion.
Gothold teaches a saw tip including a front face (combination of 19 and 20) having a cutting edge (edge between 19 and 20) teach a cutting face (20), where the cutting edge and the cutting face extend from the top face less than half the height of the front face (see Figure 2), and where cutting face of the tips include a substantially planar portion (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Grassmann to change the front face of each group of tips into a front face with a cutting face and cutting edge, as taught by Gothold. As one of ordinary skill in the art understand that the negative rake angle on the tip of Gothold (col. 2 lines 16-36) reduce the initial stress on each tip during the beginning of cutting, thus increase the life of the saw. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann (US 3371393) in view of Chaconas (US 4690024) as evidenced by Okamura (US 5855157).
Regarding claims 4 and 14, modified Grassmann further teaches the gullets extend circumferentially between tips seats with a bottom point radially closest to the central point (as modified in claim 1 and 11, see Figure 1 of Charonas).
Modified Grassmann fails to clearly teach the circumferential distance from one tip set to the bottom point is less than the depth of the gullet.
Examiner notes that paragraph 0030 of the application only discussed that the circumferential distance (L2) from one tip set to the bottom point is less than the depth of the gullet (D2), and not why such arrangement is critical to have for the saw. 
Modified Grassmann discloses every elements of the seats and gullets structure of the claimed invention except that the circumferential distance (L2) from one tip set to the bottom point is less than the depth of the gullet (D2). It would have been obvious to one having ordinary skill in the art to modify the device to make any ratio between the circumferential distance with the depth of the gullet, since the court has been held to be within the general skill of a worker in the art to select a known ratios on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07
Furthermore, if there is any doubt that such arrangement exist in the art of saw, the examiner provide Okamura as evidence of such arrangement wherein the circumferential distance from one tip set to the bottom point is less than the depth of the gullet (see Figure 47b of Okamura).

Claims 1, 7-9, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann (US 3371393) in view of Chaconas (US 4690024).
This is the second interpretation of the Grassmann reference. 
Regarding claims 1 and 7, Grassmann teaches a circular saw comprising: 
a generally circular base plate (col. 1 lines 12-22)  having a central point about which the base plate may rotate (center of the circle saw type, col. 1 lines 12-22), and having a peripheral edge about the circumference of the base plate (see Figure 2), the peripheral edge defining a plurality of alternating teeth and gullets (see Figures 1-2), and 
the plurality of teeth including a first group of teeth (3) including at least two parallel grooves (9) on a top face extending from a front face to a back face (as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2) and a second group of teeth (2) including at least two parallel grooves (8) on a top face extending from a front face to a back face (as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2) and where the grooves of the first group, the grooves of the second group, are all off set from one another such that a passing of the tips in operation of the circular saw does not result in the grooves of the first, second, overlapping with any grooves of any of the other groups (see Figure 1), and 
where operation of each of the tips of the plurality teeth results in formation of generally symmetric chips from a workpiece (as best understood, in light of the specification (see Figures 9-10 of the application), it is the geometry of the symmetric grooves with in the set of the tips that make symmetric chips, therefore the symmetric grooves on the teeth also meets this limitation).
Grassmann fails to teach the peripheral edge defining a plurality of alternating tip seats and gullets, where a radial depth of the gullets is less than a radial height of the tip seats, a plurality of tips each disposed at a respective tip seat, and the teeth groups art tip groups, all tips group’s grooves are offset, a third group of tips including at least two grooves on a top face (as required by claim 7).
Grassmann further teaches the teeth have the offset of the grooves on each tooth is to reduce the amount each tooth need to cut into the work piece (col 1 line 64 – col 2 line 32 of Grassmann). 
Therefore, it would have been obvious to one of ordinary skill in the art to try and modify the device of Grassmann to have an additional tooth with two offset grooves after the tooth of the second group (adding a tooth with two grooves set further apart then the grooves of tooth 2, the new tooth is added between tooth 1 and tooth 2 in Figure 1 of Grassmann), as taught by Grassmann, in order to further distribute the amount of work piece each tooth is required to cut (col 1 line 64 – col 2 line 32 of Grassmann). 
Chaconas teaches a circular saw (see Figure 1) with peripheral edge defining a plurality of alternating tip seats (space between 36) and gullets (see Figure 1), where a radial depth of the gullets is less than a radial height of the tip seats (see Figure 1), a plurality of tips (38) each disposed at a respective tip seat (see Figure 1).
It would have obvious to one of ordinary skill in the art to modify the device of Grassmann to change the teeth and gullet arrangement of Grassmann into the carbide tips with seats and gullets arrangement, as taught by Chaconas, while keeping the cutting edge profile of the Grassmann, in order to increase the cutting speed of the blade (col. 1 lines 8-15 of Chaconas).
Regarding claim 8, modified Grassmann further teaches the peripheral edge, each tip of the third group is preceded by tip of the second group (as modified in claim 1, and the claim does not require directly preceded by the tip of the second group, therefore since the blade is circular and additional set are within the blade, modified Grassmann is considered to meet the limitation even if there are some other unnamed tooth between the second group and added third group of the other set, see Figure 1 of Grassmann).
Regarding claim 9, modified Grassmann further teaches the peripheral edge, each tip of the second group is preceded by a tip of the first group (as modified in claim 1, see Figure 1 of Grassmann).
Regarding claims 11 and 17, Grassmann teaches a circular saw comprising: 
a generally circular base plate (col. 1 lines 12-22)  having a central point about which the base plate may rotate (center of the circle saw type, col. 1 lines 12-22), and having a peripheral edge about the circumference of the base plate (see Figure 2), the peripheral edge defining a plurality of alternating teeth and gullets (see Figures 1-2), and 
the plurality of teeth including a first group of teeth (3) including at least two parallel grooves (9) on a top face extending from a front face to a back face (as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2) and a second group of teeth (2) including at least two parallel grooves (8) on a top face extending from a front face to a back face (as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2) and where the grooves of the first group, the grooves of the second group, are all off set from one another such that a passing of the tips in operation of the circular saw does not result in the grooves of the first, second, overlapping with any grooves of any of the other groups (see Figure 1), and 
where operation of each of the tips of the plurality teeth results in formation of generally symmetric chips from a workpiece (as best understood, in light of the specification (see Figures 9-10 of the application), it is the geometry of the symmetric grooves with in the set of the tips that make symmetric chips, therefore the symmetric grooves on the teeth also meets this limitation).
Grassmann fails to teach the peripheral edge defining a plurality of alternating tip seats and gullets, a plurality of tips each disposed at a respective tip seat, and the teeth groups art tip groups, all tips group’s grooves are offset, a third group of tips including at least two grooves on a top face (as required by claim 7).
Grassmann further teaches the teeth have the offset of the grooves on each tooth is to reduce the amount each tooth need to cut into the work piece (col 1 line 64 – col 2 line 32 of Grassmann). 
Therefore, it would have been obvious to one of ordinary skill in the art to try and modify the device of Grassmann to have an additional tooth with two offset grooves after the tooth of the second group (adding a tooth with two grooves set further apart then the grooves of tooth 2, the new tooth is added between tooth 1 and tooth 2 in Figure 1 of Grassmann), as taught by Grassmann, in order to further distribute the amount of work piece each tooth is required to cut (col 1 line 64 – col 2 line 32 of Grassmann). 
Chaconas teaches a circular saw (see Figure 1) with peripheral edge defining a plurality of alternating tip seats (space between 36) and gullets (see Figure 1), a plurality of tips (38) each disposed at a respective tip seat (see Figure 1).
It would have obvious to one of ordinary skill in the art to modify the device of Grassmann to change the teeth and gullet arrangement of Grassmann into the carbide tips with seats and gullets arrangement, as taught by Chaconas, while keeping the cutting edge profile of the Grassmann, in order to increase the cutting speed of the blade (col. 1 lines 8-15 of Chaconas).
Regarding claim 18, modified Grassmann further teaches the peripheral edge, each tip of the third group is preceded by tip of the second group (as modified in claim 11, and the claim does not require directly preceded by the tip of the second group, therefore since the blade is circular and additional set are within the blade, modified Grassmann is considered to meet the limitation even if there are some other unnamed tooth between the second group and added third group of the other set, see Figure 1 of Grassmann).
Regarding claim 19, modified Grassmann further teaches the peripheral edge, each tip of the second group is preceded by a tip of the first group (as modified in claim 11, see Figure 1 of Grassmann).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Grassmann fail to teach at least two parallel grooves on top face extending from a front face to a back face. Examiner disagrees. Examiner notes that as the current claim does not require the top face and the back face to be on different planes, and the slanted back surface of the teeth can be seen in both the top and the back, the examiner is considered the portion with the grooves as the top face and the portion started from the bottom tip of the groove as the back face, see annotated Figure 1-2. Thus Grassmann is consider to teach the claimed limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/03/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724